DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Negri 20220011763 in view of Abbott 20190227528.

As to claim 1, Negri discloses a method comprising: 
receiving, at a device in a network, a machine learning encoder [input layer] and decoder [hidden/dense layer] trained by a supervisory service, wherein the service trains the encoder and decoder using vibration measurement data sent to the service by a plurality of devices [1302] (see par. 0078, 0130, 0144, 0147); 
training, by the device and based on the received encoder, a classifier to determine whether vibration measurement data is indicative of a behavioral anomaly [1310] (see par. 0079, 0152); 
receiving, at the device, vibration measurement data captured by a particular set of one or more vibration sensors of a monitored system (see par. 0059, 0065-0067); 
and 
evaluating, by the device and using the trained classifier, the received vibration measurement data to determine whether the data is indicative of a behavioral anomaly in the monitored system [794, 1314] (see par. 0057, 0065-0067, 0130, 0139, 0152). Negri does not specify structural anomaly. In another analogous art, Abbott discloses evaluating, by the device and using the trained decoder, the received vibration measurement data to determine whether the data is indicative of a structural anomaly in the monitored system [broken blade/bit] (see par. 0133; 0163). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to include structural anomalies for expanded anomaly detection and report, allowing expanded repair and increased reliability.

As to claim 3, Negri discloses the method as in claim 1, wherein the plurality of devices comprises the device in the network [cloud-based systems are connected to the internet which is a network] (see par. 0063).

As to claim 4, Negri discloses the method as in claim 1, wherein the supervisory service is a cloud-based service, 2 and wherein the devices of the plurality are located in two or more networks (see par. 0063).

As to claim 5, Negri discloses the method as in claim 1, wherein training the classifier, based on the received encoder, to determine whether vibration measurement data is indicative of a behavioral anomaly: receiving, at the device, vibration measurement data captured by one or more vibration sensors outside of the particular set; and using, by the device, a transfer learning approach to train the classifier based in part on the vibration measurement data captured by the one or more vibration sensors outside of the particular set (see par. 0065-0067).

As to claim 6, Negri discloses the method as in claim 1, wherein the encoder comprises a long short-term memory (LSTM) layer (see par. 0132-0133).

As to claims 7-8, Negri discloses the method as in claim 1, wherein evaluating, using the trained decoder, the received vibration measurement data to determine whether the data is indicative of a behavioral anomaly in the monitored system comprises: determining that the received vibration measurement data is indicative of a behavioral anomaly in the monitored system; and sending, via the network, an alert regarding the structural anomaly in the monitored system [the signals of the sensors will alert the repair] (see par. 0057, 0065-0067, 0130, 0139, 0152-0153). Negri does not specify structural anomaly. In another analogous art, Abbott discloses determining that the received vibration measurement data is indicative of a structural anomaly in the monitored system; and sending an alert regarding the structural anomaly in the monitored system [broken blade/bit] (see par. 0089, 0133; 0163). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to include structural anomalies for expanded anomaly detection and report, allowing expanded repair and increased reliability.

Regarding claims 9 and 11-16, they are the corresponding apparatus claims of method claims 1 and 3-8. Therefore, claims 9 and 11-16 are rejected for the same reasons as shown above.

Regarding claims 17 and 19-20, they are the corresponding computer-readable medium claims of method claims 1 and 5-6. Therefore, claims 17 and 19-20 are rejected for the same reasons as shown above.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Negri in view of Abbott as applied to claims 1, 9 and 17 above, and further in view of Thirumalasetty 20210148246.

As to claims 2, 10 and 18, the previous references fails to disclose wherein the device is a router in the network. In an analogous art, Thirumalasetty disclose wherein the device is a router in the network (see par. 0129). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of adding communications to the internet; thereby, reducing cost by combining devices and increasing reliability with redundant communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647